In proceedings to condemn property for railroad purposes, it appeared that the two parcels, included in one ownership, were separated by the railroad right of way. The additional taking widened the distance between the two parcels so that access between the two is now practically impossible. The commissioners allowed damages based on the value of the property before and after the taking, obviously allowing severance or consequential damages. Final order confirming the report of the commissioners unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Adel, JJ.